                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


SCOTT SMADO,                     )
                                 )
                 Plaintiff,      )
                                 )
vs.                              )                 Case No. 17-CV-356-SMY-RJD
                                 )
DEE DEE BROOKHART, DAVID RAINS, )
DR. OSMUNDSON, TRAVIS JAMES,     )
DR. VIPIN SHAH, PHIL MARTIN, and )
LENAE MROHS PINNICK,             )
                                 )
                 Defendants.     )


                          MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 232) recommending the granting of the Motion for

Summary Judgment filed by Defendants Travis James, Dr. Kurt Osmundson, and Dr. Vipin Shah

("the Wexford Defendants") (Doc. 189) and the granting in part and denying in part the Motion

for Summary Judgment filed by Defendants Dee Dee Brookhart, Phil Martin, David Rains, and

Lenae Mrohs Pinnick ("the IDOC Defendants") (Doc. 211). Plaintiff filed a timely objection

(Doc. 234). For the following reasons, Judge Daly’s Report is ADOPTED.

       In his pleading, Plaintiff states that he "objects to the dismissal of Defendants

Osmondson, James, Shah, Rains, and Pinnick" (Doc. 234), but asserts no specific objection to

Judge Daly’s Report. When no specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report and Recommendation for clear error. Johnson v.


                                         Page 1 of 2
Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).

         Here, Judge Daly thoroughly discussed and supported her conclusion that Defendants

Martin, Rains, Pinnick and the Wexford Defendants were entitled to summary judgment because

they were not deliberately indifferent to Plaintiff's medical needs. The Court finds no clear error

in Judge Daly’s findings, analysis or conclusion, and adopts her Report and Recommendation in

its entirety.

         Accordingly, the Wexford Defendants' Motion for Summary Judgment (Doc. 189) is

GRANTED and the IDOC Defendants' Motion for Summary Judgment (Doc. 211) is

GRANTED in PART and DENIED in PART. Plaintiff shall proceed to trial on the following

claim:

         Count One:   Eighth Amendment deliberate indifference claim against Defendant
                      Brookhart for denying Plaintiff adequate medical care following his hip
                      surgery in June 2015.

The Clerk of Court is DIRECTED to enter judgment in favor of Defendants Travis James, Dr.

Kurt Osmundson, Dr. Vipin Shah, Phil Martin, David Rains, and Lenae Mrohs Pinnick at the

close of this case.

         IT IS SO ORDERED.

         DATED: September 12, 2019




                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
